DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  because:
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time :
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do NOT provide support for all of the claims in the present application.  For example, claims 1-28  are not supported by any such earlier application. In this case, at least in independent claim 1: “manually pressing the handheld applicator on the person's skin tissue and moving the applicator back and forth, thereby positively massaging the person's skin tissue while alternately turning on and off the RF energy and the EMS”; in independent claim 13: “the RF energy and the EMS configured to be alternately turned on and off while the skin tissue is positively massaged”  and in claim 28: “directing the handheld applicator to the vicinity of the person's skin tissue while alternately turning on and off the RF energy and the MS” are not supported from any such earlier application.
Priority
This application repeats a substantial portion of prior U.S. application No. 16/907,252, filed June 21, 2020, which is a continuation of and claims priority to U.S. application No. 15/587,487, filed May 5, 2017, now abandoned, which is a continuation of and claims priority to U.S. application No. 13/510,062, filed May 16, 2012, now abandoned, which is a U.S. National Stage application from and claims priority to PCT Application No. PCT/IL20 10/00947, filed November 16, 2010, which claims priority from US provisional application No. 61/261,381 filed on November 16, 2009, and adds disclosure not presented in the prior application (see Summary Of The Invention, pages 2-3, “In an aspect… +1 to 500 ma.”). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
This application appears to a continuation-in-part of U.S. Patent Application Serial No. 16/907,252, filed June 21, 2020. Since this application repeats a substantial portion of prior Application 16/907,252, filed June 21, 2020, and adds and claims additional disclosure not presented in the prior application, claims 1-23 are not entitled to the benefit of the prior application(s) and thus are given a priority date the same as the filing date of  3/3/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  “deliver RF energy and EMS” (line 7) is recommended to be replaced with -deliver the RF energy and the EMS-; “of RF” (line 11) is recommended to be replaced with -of the RF-; and “EMS to” (line 12) is recommended to be replaced with -the EMS to-
Claim 2 is objected to because of the following informalities:  “the EMS delivers” is recommended to be replaced with -the electrical pulse generator delivers-
Claims 5-6 and 20-21 are objected to because of the following informalities:  “the range” is recommended to be replaced with -a range-
Claim 17 is objected to because of the following informalities:  “deliver RF energy and EMS” (lines 6-7) is recommended to be replaced with -deliver the RF energy and the EMS-; “of RF” (line 9) is recommended to be replaced with -of the RF-; and “EMS to” (line 9) is recommended to be replaced with -the EMS to-
Claim 28 is objected to because of the following informalities: “the vicinity” (line 7) is recommended to be replaced with -a vicinity-,  “provide RF energy and MS” (lines 7-8) is recommended to be replaced with -provide the RF energy and the MS-; “of RF” (line 12) is recommended to be replaced with -of the RF-; and “MS to” (line 12) is recommended to be replaced with -the MS to-
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “one or more heads to be placed in contact with the person's skin tissue”, which appears to claim a human's body part. The examiner suggests to replace with -- one or more heads configured to be placed in contact with the person's skin tissue – , in order to avoid claiming the body part of a human.
The remaining claims 2-16 are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 28, the limitation “alternately turning on and off the RF energy and the EMS” (lines 10-11) is unclear as to whether alternately turning on and off both the RF energy and the EMS OR alternately turning on and off either (one of) the RF energy and the EMS. 
Regarding claims 1, 17 and 28, “the combination” lacks antecedent basis
Regarding claims 9 and 24 “the skin tissue surface” lacks antecedent basis
Regarding claim 21, “the muscle layer stimulation” lacks antecedent basis and is unclear as to whether it is the same or different from “electrical muscle stimulation (EMS) to muscles in a muscle layer” recited early in the claim 17
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Altshuler et al. (US 2006/0206103)
Regarding claim 1, Altshuler et al. ‘079 discloses a method of treating a person's skin tissue (see abstract), comprising:
providing a radio frequency (RF) generator configured to provide RF energy to heat the skin tissue (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]); 
providing an electrical pulse generator configured to provide electrical stimulation ES (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source”, see [0070]); 
providing a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]), including one or more heads to be placed in contact with the person's skin tissue (“applicator over the patient's skin”, see abstract and [0013]), the one or more heads serving as contacts to deliver RF energy and ES from the RF generator and the electrical pulse generator respectively ([0028] and [0059]); 
the method including: 
pressing the handheld applicator on the person's skin tissue (“pressure applied to the skin overlying the treatment region”, see [0070]) with combination of application of RF energy to heat the skin tissue and ES to provide stimulation (“the combination of deep heating and mechanical or electrical stimulation may provide significantly better results than either one alone. Heating may also be enhanced by supplementing the optical heating with, for example electro-stimulation by AC/DC, or additional heating by RF”, see [0070]) stimulates fibroblast metabolism, leading to skin tightening (“skin tightening and lifting”, see [0027]), and new collagen production (“stimulation of tissue regeneration, including new collagen generation in skin”, see [0051]).
Altshuler et al. ‘079 teaches providing an electrical pulse generator configured to provide electrical stimulation ES (“electro-stimulation by AC/DC”, see [0070]) but does not explicitly disclose providing EMS to muscles in a muscle layer located below the skin tissue. However, Altshuler et al. ‘103 teaches a similar method of treating dermatological tissue (see abstract) which provides electrical stimulation of the muscles tissue (EMS) wherein an electrical current is applied to the tissue which causes a contraction of the underlying muscles (see [0177]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Altshuler et al. ‘079 such that the electrical pulse generator configured to provide EMS to muscles in a muscle layer located below the skin tissue, as taught and suggested by Altshuler et al. ‘103, for the purpose of providing additional types of stimulation intended to enhance the treatment of the tissue such as facial muscles (see [0177])
as best understood, the combined references does not disclose pressing the handheld applicator on the person's skin tissue while alternately turning on and off the RF energy and the EMS. However, Altshuler et al. ‘079 teaches that electrical stimulation and massage, may also be used in conjunction with cooling or heating to achieve benefits greater than can be achieved by either alone. Positive and negative pressure may also be applied to the skin surface above the treatment region to facilitate the treatment, wherein ‘other processes may be activated or deactivated within tissue during cooling or heating’ (see [0028]. NOTE: ‘activated or deactivated’ appears to teach turning on and off processes). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method to include pressing the handheld applicator on the person's skin tissue while alternately turning on and off the RF energy and the EMS, as taught and suggested by Altshuler et al. ‘079, for the purpose of providing additional processes to be used in conjunction with cooling or heating in order to achieve benefits greater than can be achieved by either alone in physical therapy treatments (see [0028] of Altshuler et al. ‘079)
Regarding claims 3-4 and 18-19, Altshuler et al. ‘079 discloses  wherein at least one head of the one or more heads is in electrical contact with the RF generator (see ‘energy source’ in fig. 4, “radiation from energy source” in [0056] and “radio frequency radiation” in [0071]);  wherein at least one head of the one or more heads is in electrical contact with the electrical pulse generator (‘applicator may also include …a DC or other suitable electrical stimulation source”, see [0070] of Altshuler et al. ‘079; and ‘electrical pins 512 allow for electrical stimulation of the muscle tissue”, see [0177] of Altshuler et al. ‘103)
Regarding claims 5-6 and 20-21, the combined references does not disclose the limitation of “the electrical pulse generator is configured to generate pulses in the range of 100 to 500 milliamperes” and “stimulating the muscle layer or the muscle layer stimulation occurs with electrical current in the range of 100 to 500 milliamperes”. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method such that electrical pulses can be generated in the range of 100 to 500 milliamperes and stimulating the muscle layer occurs with electrical current in the range of 100 to 500 milliamperes, for the purpose of sufficiently stimulating muscle with effectively stimulation intended to enhance the treatment of the tissue such as facial muscles (see [0177] of Altshuler et al. ‘103), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 7-10 and 22-24, Altshuler et al. ‘079 discloses  wherein the RF energy heats the person's skin tissue to a level of no more than 45 degrees C (“tissue temperature on the heating phase is in the range between 25 C and 45 C”, see [0054]); providing a control board (‘control unit’ in fig. 4 and [0054]) for controlling the RF generator and the electrical pulse generator (see [0069] and [0075]); a sensor in the handheld applicator to provide skin tissue measurements from the skin tissue surface to the control board; wherein the sensor is a temperature sensor (“thermal sensor”, see [0075]).
Regarding claims 11,13, 25 and 27, Altshuler et al. ‘079 discloses  wherein the electrical pulse generator  provides DC pulse signals (see [0070]) but is silent regarding the DC pulse signals between +500ma to -500ma and  the EMS is delivered with pulses of DC current between +1 to 500 ma. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method such that  DC pulse signals between +500ma to -500ma and  the EMS is delivered with pulses of DC current between +1 to 500 ma, the purpose of sufficiently stimulating muscle with  effective stimulation intended to enhance the treatment of the tissue such as facial muscles (see [0177] of Altshuler et al. ‘103), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 14-16, Altshuler et al. ‘079 discloses   the pressing against the skin tissue is provided by a vacuum source (“vacuum” see [0076]);  wherein the handheld applicator provides cooling to the skin tissue (“same applicator may be used to perform both cooling and radiation application”, see [0011]);  further comprising providing vibrational movement of the handheld applicator (“vibrator 5” , see fig. 8 and [0059] and [0070]).
Regarding claim 17, Altshuler et al. ‘079 discloses a device for treating a person's skin tissue, comprising:
a radio frequency (RF) generator configured to provide RF energy to heat the skin tissue (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]); 
an electrical pulse generator configured to provide electrical stimulation ES (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation by AC/DC”, see [0070]); 
a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]), including one or more heads to be placed in contact with the person's skin tissue (“applicator over the patient's skin”, see abstract and [0013]), the one or more heads serving as contacts to deliver RF energy and ES from the RF generator and the electrical pulse generator respectively ([0028] and [0059]); 
wherein a  combination of application of RF energy to heat the skin tissue and ES to provide stimulation (“the combination of deep heating and mechanical or electrical stimulation may provide significantly better results than either one alone. Heating may also be enhanced by supplementing the optical heating with, for example electro-stimulation by AC/DC, or additional heating by RF”, see [0070]) stimulates fibroblast metabolism, leading to skin tightening (“skin tightening and lifting”, see [0027]), and new collagen production (“stimulation of tissue regeneration, including new collagen generation in skin”, see [0051]).
Altshuler et al. ‘079 teaches an electrical pulse generator configured to provide electrical stimulation ES (“electro-stimulation by AC/DC”, see [0070]) but does not explicitly disclose that the electrical pulse generator configured to provide EMS to muscles in a muscle layer located below the skin tissue. However, Altshuler et al. ‘103 teaches a similar a device for treating dermatological tissue (see abstract) which provides electrical stimulation of the muscles tissue (EMS) wherein an electrical current is applied to the tissue which causes a contraction of the underlying muscles (see [0177]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Altshuler et al. ‘079 such that the electrical pulse generator configured to provide EMS to muscles in a muscle layer located below the skin tissue, as taught and suggested by Altshuler et al. ‘103, for the purpose of providing additional types of stimulation intended to enhance the treatment of the tissue such as facial muscles (see [0177])
as best understood, the combined references does not disclose the RF energy and the EMS configured to be alternately turned on and off. However, Altshuler et al. ‘079 teaches that electrical stimulation and massage, may also be used in conjunction with cooling or heating to achieve benefits greater than can be achieved by either alone. Positive and negative pressure may also be applied to the skin surface above the treatment region to facilitate the treatment, wherein ‘other processes may be activated or deactivated within tissue during cooling or heating’ (see [0028]. NOTE: ‘activated or deactivated’ appears to teach turning on and off processes). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the device  such that  the RF energy and the EMS configures to be alternately turned on and off, as taught and suggested by Altshuler et al. ‘079, for the purpose of providing additional processes to be used in conjunction with cooling or heating in order to achieve benefits greater than can be achieved by either alone in physical therapy treatments (see [0028] of Altshuler et al. ‘079)
Regarding claim 28, Altshuler et al. ‘079 discloses a method of treating a person's skin tissue (see abstract), comprising:
providing a radio frequency (RF) generator configured to provide RF energy to heat the skin tissue (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]); 
providing an electrical pulse generator configured to provide electrical stimulation ES (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source”, see [0070]); 
providing a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]), including one or more heads to be directed to the vicinity of the person's skin tissue (“applicator over the patient's skin”, see abstract and [0013]), the one or more heads serving as sources to provide RF energy and ES from the RF generator and the electrical pulse generator respectively ([0028] and [0059]); 
the method including: 
directing the handheld applicator to the vicinity of the person's skin tissue (“pressure applied to the skin overlying the treatment region”, see [0070]) with combination of application of RF energy to heat the skin tissue and ES to provide stimulation (“the combination of deep heating and mechanical or electrical stimulation may provide significantly better results than either one alone. Heating may also be enhanced by supplementing the optical heating with, for example electro-stimulation by AC/DC, or additional heating by RF”, see [0070]) stimulates fibroblast metabolism, leading to skin tightening (“skin tightening and lifting”, see [0027]), and new collagen production (“stimulation of tissue regeneration, including new collagen generation in skin”, see [0051]).
Altshuler et al. ‘079 teaches providing an electrical pulse generator configured to provide electrical stimulation ES (“electro-stimulation by AC/DC”, see [0070]) but does not explicitly disclose providing muscle stimulation (MS) to muscles in a muscle layer located below the skin tissue. However, Altshuler et al. ‘103 teaches a similar method of treating dermatological tissue (see abstract) which provides electrical stimulation of the muscles tissue (MS) wherein an electrical current is applied to the tissue which causes a contraction of the underlying muscles (see [0177]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Altshuler et al. ‘079 such that the electrical pulse generator configured to provide muscle stimulation (MS) to muscles in a muscle layer located below the skin tissue, as taught and suggested by Altshuler et al. ‘103, for the purpose of providing additional types of stimulation intended to enhance the treatment of the tissue such as facial muscles (see [0177])
as best understood, the combined references does not disclose directing the handheld applicator to the vicinity of the person's skin tissue while alternately turning on and off the RF energy and the EMS. However, Altshuler et al. ‘079 teaches that electrical stimulation and massage, may also be used in conjunction with cooling or heating to achieve benefits greater than can be achieved by either alone. Positive and negative pressure may also be applied to the skin surface above the treatment region to facilitate the treatment, wherein ‘other processes may be activated or deactivated within tissue during cooling or heating’ (see [0028]. NOTE: ‘activated or deactivated’ appears to teach turning on and off processes). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method to include directing the handheld applicator to the vicinity of the person's skin tissue while alternately turning on and off the RF energy and the EMS, as taught and suggested by Altshuler et al. ‘079, for the purpose of providing additional processes to be used in conjunction with cooling or heating in order to achieve benefits greater than can be achieved by either alone in physical therapy treatments (see [0028] of Altshuler et al. ‘079)
Claims 2, 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Altshuler et al. (US 2006/0206103), and further in view of Slatkine et al. (US 2008/0215039)
Regarding claims 2,12 and 26, Altshuler et al. ‘079 discloses wherein the EMS delivers direct current (“a DC or other suitable electrical stimulation source”, see [0070]);  but is silent regarding the RF generator delivers AC current and wherein the RF energy heats the skin tissue with a frequency between 0.5 MHz to 2 MHz. However, Slatkine et al. teaches a RF generator delivers AC current and wherein the RF energy heats the skin tissue with a frequency between 0.5 MHz to 2 MHz  (‘a pulsed radio frequency (RF) source for directing suitable electromagnetic waves to the skin target. The frequency of the electromagnetic waves ranges from 0.2-10 MHz. The RF source is either a bipolar RF generator which generates alternating voltage applied to the skin surface’, see [0236]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify the RF generator such that it delivers AC current and wherein the RF energy heats the skin tissue with a frequency between 0.5 MHz to 2 MHz , as taught and suggested by Slatkine et al., for the purpose of providing and directing suitable electromagnetic waves to the skin target (see [0236]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/907,252  in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/907,252  in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039) teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No.  17/678,484  in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/678,484 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039) teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/713,821 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,821    in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039) teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/713,847 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,847 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039) teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/714,249 in view of  Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,249 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039) teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-23 of copending Application No.  17/714,258 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,258 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039) teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No.  17/718,992 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/718,992 in view of Altshuler et al. (US 2004/0073079),  Altshuler et al. (US 2006/0206103), and/or Slatkine et al. (US 2008/0215039) teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kreindel et al. ‘488 discloses  an apparatus and a method for treating the skin with application of RF energy. Altshuler et al. ‘004  teaches an apparatus and method for treating skin tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/           Primary Examiner, Art Unit 3785